          Case 1:20-cv-11868-FDS Document 23 Filed 03/22/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS



Donald C. Kupperstein,                                 )
                     Plaintiff                         )
                                                       )
v.                                                     )     Case No.: 1:20-CV-11868-FDS
                                                       )
Charles D. Baker in his official capacity as           )
Governor of Massachusetts,                             )
                                                       )
Richard J. McMahon,                                    )
                                                       )
Marylou Sudders, Secretary of the Executive            )
Office of Health and Human Services,                   )
                                                       )
Daniel Tsai, Director of the Office of Medicaid,       )
                                                       )
Rhonda MacLeod and Austin McHoul,                      )
                   Defendants                          )



                             PLAINTIFF’S MOTION FOR A WRIT

       Pursuant to FRCP 21(c), Donald C. Kupperstein, ("Kupperstein") respectfully requests

this honorable Court to issue a writ pursuant to its inherent powers, its authority under 42 U.S.C.

§1985(2) (clause i), 5 U.S.C. §705, 28 U.S.C. § 1651(a), FRCP 62, FRCP 65, or otherwise.

       In order to avoid impeding plaintiff Kupperstein in his efforts to prosecute and/or assist in

the prosecution of this action;

       in order to prevent conduct that would provide an unfair litigation advantage to the

opposing parties; and,

       in order to protect the Court’s jurisdiction in this matter,

       (1)      Kupperstein should not have his property encumbered or seized;


                                                   1
           Case 1:20-cv-11868-FDS Document 23 Filed 03/22/21 Page 2 of 2




         (2)    Kupperstein should be free to travel within and without Massachusetts; and,

         (3)    should not be incarcerated.

         Restrictions imposed upon his travel and/or seizure of his property or person would

provide an unfair litigation advantage to opposing parties.

         To be clear, Kupperstein is not seeking amendment or vacatur of state-imposed orders,

judgments, decrees or sentences. He seeks only to stay enforcement of such orders, judgments,

decrees or sentences while the instant case is being prosecuted, or until further order of this

Court.

         The Memorandum in Support of Plaintiff’s Motion for a Writ filed herewith, explains

why this case presents exactly the kind of scenario that deserves the prayed-for relief.

                                                      Respectfully submitted,

                                                      /s/ Donald C. Kupperstein

                                                      Donald C. Kupperstein
                                                      BBO No. 543683
                                                      704 Foundry Street
                                                      South Easton, MA 02375
                                                      (508) 230-0363
                                                      dkupperstein@comcast.net
Dated: March 22, 2021



                                 CERTIFICATE OF SERVICE

         I hereby certify that on March 22, 2021, I served true copies of the above Motion for a

Writ on all parties by the Electronic Court Filing System (ECF) of the United States District

Court for the District of Massachusetts, and/or by email to their counsel.

                                              /s/ Donald C. Kupperstein




                                                  2
